Citation Nr: 0319503	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  The propriety of the reduction of a 20 percent rating for 
a fracture of the left maleolus to 10 percent.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left maleolus, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION
The veteran had active service from June 1974 to June 1979.

This matter comes from a March 1999 rating action by the RO 
that reduced the evaluation for the veteran's left ankle 
disability from 20 percent to 10 percent disabling, effective 
June 1, 1999.  Later in March 1999, the veteran submitted a 
notice of disagreement with the reduction and the current 
evaluation.  He argued that his disability had actually 
gotten worse.

The RO issued a statement of the case in November 2000, 
following a Board remand.  The statement of the case 
considered the propriety of the reduction in the left ankle 
evaluation, and entitlement to a current evaluation in excess 
of 10 percent.

In July 2002 the veteran appeared and gave testimony at an RO 
hearing before the undersigned Board member.  A transcript of 
this hearing is of record.  

At the hearing the veteran clarified that he was disagreeing 
with both the current left ankle evaluation and the rating 
reduction.  He also raised the issue of entitlement to an 
evaluation in excess of 10 percent for a left knee 
disability.  That issue is referred to the RO for 
adjudication.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).
 
Neither the veteran nor his representative have been provided 
with the notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that the VCAA 
requires specific notice of what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain).

In addition, in September 2002 the Board sought further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003).  The development has been completed.  
However, in view of the Federal Circuit's opinion, additional 
adjudication by the RO is necessary.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should send the veteran and his 
representative a VCAA notice letter 
regarding the rating reduction and claim 
for increased evaluation for the left 
ankle disability.

2   The RO should then readjudicate the 
reduction of the 20 percent rating for 
his left ankle disability, and 
entitlement to an increased rating for 
the left ankle disability in light of the 
evidence received since its statement of 
the Case issued in November 2000.  In so 
doing the RO should consider the 
provisions of 38 C.F.R. § 3.344(c) 
(2002).  If the benefit sought continue 
to be denied the RO should issue a 
supplemental statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board for further appellate consideration.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



